OPINION ON RE-HEARING.
Scott, J.
— This cause is before us for a re-hearing upon the petition of the Seattle Hardware Company, asking that the judgment heretofore rendered in this court be modified so as to award its claim priority over the Cornell University’s mortgage, according to a stipulation which had been entered into between said parties.
In considering this matter before, we held that, as the decree rendered in the former action had settled the priorities of the various lien claimants, and established them upon an equal footing, it was incompetent for the university and the Seattle Hardware Company to stipulate that said claim should be entitled to priority over the others. We are still of the opinion that this could not be done to the prejudice of the other lien claimants. But we also think, upon further considering the matter, that the effect intended should be given to the stipulation ; and notwithstanding the fact that the priorities of these claims had been settled by the decree aforesaid, the Cornell University, if it saw fit, could have paid off any one or more of them and have taken an assignment thereof, and have been substituted to the rights of the assignor. As said company thereafter stipulated that the claim of the Seattle Hardware Company was entitled to priority over its mortgage claim, we are inclined to think that the matter should be *324regarded as upon the same footing as if it had paid or purchased the claim directly.
We do not find the stipulation in question in the files of this court, but it is conceded by all parties that one was entered into, and the matter has been submitted as though it were before us. We are not entirely certain as to what the terms of the stipulation were; whether said Seattle Hardware Company’s claim was to be paid in full, or whether provision was made for priority to the extent of a certain specified amount; therefore, in modifying the judgment heretofore rendered, we shall make the following order, viz.:
That the Seattle Hardware Company is entitled to have its claim paid to the extent of the amount stipulated, prior to any payment to the Cornell University on account of its mortgage claim; and that the amount of such payment shall be deducted from the mortgage claim of the university, and placed upon the same footing with regard to priority of payment as the claims of Huttig Brothers Manufacturing Company and the other lien claimants; and that the Cornell University, to the extent of such payment, shall be substituted to the rights of the Seattle Hardware Company as originally established.
In this way effect is given to the stipulation according to the intent of the parties, and the rights of none of the other lien claimants are in any wise prejudiced. -
Dunbar, C. J., and Anders and Stiles, JJ., concur.
Hoyt, J., not sitting.